Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding the claim objection, due to the present claim amendments, the objection has been withdrawn. 
Regarding the 35 USC 101 rejection, Examiner has fully considered Applicant’s arguments and amendments. Examiner believes the presently amended claims now integrate the judicial exception into a practical application. In particular, the claims are directed to a process that applies the judicial exception into a practical application in some meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. The claims are clearly integrated into a practical application with such additional elements as: monitoring the utilization of the project platform, automatically switching from a first to a second artificial intelligence resource, and causing the device to generate program code to automate one or more tasks or to complete a software development task. 
Therefore, the 35 USC 101 rejection has been WITHDRAWN. 
Regarding the 35 USC 103 rejection, Examiner has fully considered Applicant’s arguments and amendments. 
Regarding claims 1 and 9, Examiner has provided a new reference, Olshanetsky, to cure the deficiencies of Ramachandran and Viswanath. The incorporation of the teachings of Olshanetsky was necessitated by amendment. Regarding claim 17, Examiner has maintained the combination of Ramachandran, Viswanath, and Champlin-Scharff as teaching the amended claim. See the detailed rejection below.
Therefore, the present claims are REJECTED under 35 USC 103. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-10, 12-16, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ramachandran (US 20090144120 A1) in view of Viswanath et al. (US 20180181898 A1) in view of Olshanetsky et al. (US 20180053134 A1).

Regarding claim 1, Ramachandran teaches a device (Figs. 1 and 4a), comprising: one or more processors to (paragraph [0077] teaches a microprocessor): 
monitor, using a data acquisition agent or a user interface monitoring agent installed on another system (paragraphs [0140-0141] teach a server can query and monitor the computing environment; see also: [0018, 0136, 0141-0145]), utilization of a project platform (paragraph [0018] teaches monitoring automated workflow processes for quality, wherein paragraph [0136] teaches recording all of the CPU units and other measurements of use including memory usage, storage usage, bandwidth, and more in order to determine if these resources are approaching a capacity so as to effect additional network bandwidth, memory usage, and storage to share the workload on the system; see also: [0141-0145]),
the utilization of the project platform including monitoring one or more of: a computing resource (paragraph [0136] teaches recording all of the CPU units and other measurements of use including memory usage, storage usage, bandwidth, and more in order to determine if these resources are approaching a capacity so as to effect additional network bandwidth, memory usage, and storage to share the workload on the system), 
a processing resource (paragraph [0136] teaches recording all of the CPU units measurements (i.e. processing resource) and more in order to determine if these resources are approaching a capacity so as to effect additional network bandwidth, memory usage, and storage to share the workload on the system), 
or a memory resource (paragraph [0136] teaches recording all of the CPU units and other measurements of use including memory usage in order to determine if these resources are approaching a capacity so as to effect additional memory to share the workload on the system); 
detect a trigger to perform a benchmarking task (paragraph [0042] teaches monitoring the effectiveness of each process until it reaches a pre-defined benchmark (i.e. trigger))…
the benchmarking task including a first benchmarking of a first resource utilization associated with one or more tasks completed via an automated procedure (paragraph [0048] teaches monitoring and benchmarking the manual completion of tasks completed by human administrators; see also: [0022]),
the benchmarking task including a second benchmarking of a second resource utilization associated with the one or more tasks completed via a manual procedure (paragraph [0042] teaches defining a benchmark for the automation level of task completion);
determine project data relating to the project platform based on detecting the trigger to perform the benchmarking task (paragraphs [0042-0043] teaches monitoring the process execution of tasks based on their complexity, wherein the process is done using process templates; see also: [0022]);
process the project data relating to the project platform to benchmark a project (paragraph [0042] teaches evaluating the accuracy of completion of a process);
the project data being processed regarding one or more other tasks of one or more other projects to predict the first resource utilization and the second resource utilization for the one or more tasks (paragraph [0035] teaches the benchmarking application derives various efficiency metrics, such as maximum achievable rate or production (i.e. measurement data of the project data), wherein paragraph [0031] these metrics are evaluated for both manual and automatic performance);
generate a recommendation relating to completion of the one or more tasks using the automated procedure or the manual procedure (paragraph [0048] teaches once it is detected that the organization is executing manual processes which meet the pre-defined benchmarks, the automation level is increased for the process execution).  
However, Ramachandran does not explicitly teach detect a trigger to perform a benchmarking task based on monitoring of the one or more of the computing resource, the processing resource, or the memory resource, and the project data being processed using a particular type of algorithm, the particular type of algorithm being selected based on at least one of: a type of task, a type of project, or a type of completion method, and the particular type of algorithm being a configured algorithm, the configured algorithm being stored for utilization in another benchmarking task, automatically switch, based on the recommendation, to an artificial intelligence resource from a first artificial intelligence resource to a second artificial intelligence resource; and cause the device to generate program code to automate the one or more tasks or to complete a software development task.
From the same or similar field of endeavor, Viswanath teaches and the project data being processed using a particular type of algorithm, (paragraph [0045] teaches the benchmarking model provides a trained model that can be an algorithm that is configured and trained relative to inputs and features, wherein paragraph [0046] these features include several types of data that the model may be trained on),
the particular type of algorithm being selected based on at least one of: -2-PATENTU.S. Patent Application No. 15/843,607Attorney Docket No. 0095-0410a type of task (paragraphs [0045-0046] teach the benchmarking model is trained based on a number of features, wherein the features include data representing historical projects, such as in paragraph [0040] teaches a portion of a workflow (i.e. task) can be used as historical data to normalize the benchmarking projects),
 a type of project (paragraphs [0045-0046] teach the benchmarking model is trained based on a number of features, wherein the features include data representing historical projects, such as in paragraph [0040] teaches a workflow (i.e. project) can be used as historical data to normalize the benchmarking projects),
and the particular type of algorithm being a configured algorithm, (paragraph [0045] teaches the benchmarking model provides a trained model that can be an algorithmic model that is configured and trained),
the configured algorithm being stored for utilization in another benchmarking task (paragraph [0070-0072] teach refining and retraining the benchmarking model based on feedback and input data, wherein paragraphs [0045-0046] teach the benchmark model is a trained model that is generated by the training engine using historical inputs/features), 
and cause the device to generate program code to automate the one or more tasks or to complete a software development task (paragraph [0053] teaches the workflow template defines which tasks are performed and how to complete each task, wherein paragraph [0076] the functionality is performed by software executed by a computer (i.e. device)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ramachandran to incorporate the teachings of Viswanath to include and the project data being processed using a particular type of algorithm, the particular type of algorithm being selected based on at least one of: a type of task, a type of project, or a type of completion method, and the particular type of algorithm being a configured algorithm, the configured algorithm being stored for utilization in another benchmarking task, and cause the device to generate program code to automate the one or more tasks or to complete a software development task. One would be motivated to do so in order to improve project management and collaboration by tracking metrics and statistics regarding the project (Viswanath, [0003]). By incorporating the teachings of Viswanath into the invention of Ramachandran, one would improve resource planning by evaluating the initial metrics of timing and resources to the final performance of the team in order to determine whether to select a team to perform a specific project (Viswanath, [0020]). 
However, the combination of Ramachandran and Viswanath does not explicitly teach detect a trigger to perform a benchmarking task based on monitoring of the one or more of the computing resource, the processing resource, or the memory resource, automatically switch, based on the recommendation, to an artificial intelligence resource from a first artificial intelligence resource to a second artificial intelligence resource.
From the same or similar field of endeavor, Olshanetsky teaches detect a trigger to perform a benchmarking task based on monitoring of the one or more of the computing resource (paragraph [0098] teaches detecting a startup’s software in the test environment, wherein paragraphs [0102-0103] teach defining specific measureable kpi’s including % of memory, as well as the operating system level used by the startup software program in the test environment), 
the processing resource (paragraph [0098] teaches detecting a startup’s software in the test environment, wherein paragraph [0102] teaches defining specific measureable kpi’s including % of CPU power used by the startup software program in the test environment), 
or the memory resource (paragraph [0098] teaches detecting a startup’s software in the test environment, wherein paragraph [0102] teaches defining specific measureable kpi’s including % of memory used by the startup software program in the test environment),
automatically switch, based on the recommendation, to an artificial intelligence resource from a first artificial intelligence resource to a second artificial intelligence resource (paragraph [0047] teaches a neural network model has been generated for a given start-up pilot, wherein the model can be regenerated by being repackaged and redeployed; Examiner’s Note: The Examiner is interpreting the second artificial intelligence resource as being the regenerated neural network model.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ramachandran and Viswanath to incorporate the teachings of Olshanetsky to include detect a trigger to perform a benchmarking task based on monitoring of the one or more of the computing resource, the processing resource, or the memory resource, automatically switch, based on the recommendation, to an artificial intelligence resource from a first artificial intelligence resource to a second artificial intelligence resource. One would have been motivated to do so in order to support a decision on who to buy software from or who to partner with by performing a desirable comparison of the performance of the startup modules (Olshanetsky, [0098]). By incorporating Olshanetsky into Ramachandran, one would have been able to enable prediction of KPIS relating to startup system over/under utilization of resources, fault tolerance, and quality of service (Olshanetsky, [0303-0311]). 

Regarding claim 2, the combination of Ramachandran, Viswanath, and Olshanetsky teach all the limitations of claim 1 above.
communicate with the one or more other devices to cause a user interface to be provided for display (paragraphs [0060-0065] teach generating graphical forms for display to users),40PATENT 
Docket No. 0095-0410the user interface including information identifying the first resource utilization and the second resource utilization (paragraphs [0060-0065] teach generating a graphical form of the automation levels of the processes over periods of time).  

	Regarding claim 3, the combination of Ramachandran, Viswanath, and Olshanetsky teach all the limitations of claim 1 above.
	Ramachandran further teaches determine a threshold resource utilization savings associated with the automated procedure relative to the manual procedure (paragraph [0060] teaches evaluating the maturity level of the most recent workflow to determine the automation level and error associated with each level of maturity); 
	and where the one or more processors, when generating the recommendation, are to: recommend completion of the one or more tasks using the automated procedure (paragraph [0067] teaches suggestions for improvement queries that can be used to determine whether or not to increase the level of automation, wherein paragraph [0060] teaches as the rate of errors decreases below the benchmark level, the level of automation is increased and the level of manual processing is decreased).

	Regarding claim 4, the combination of Ramachandran, Viswanath, and Olshanetsky teach all the limitations of claim 1 above.
	Ramachandran further teaches identify an application of the project platform associated with enabling completion of the one or more tasks (paragraphs [0114-0118] teach identifying a software on the operating system that is required to be deployed or work in conjunction with the process software; see also: [0123-0125]);
and where the one or more processors are to: communicate with one or more other devices to provide information identifying the application (paragraphs [0114-0118] teach sending the identified process software to be developed to the users; see also: [0123-0125]).  

Regarding claim 5, the combination of Ramachandran, Viswanath, and Olshanetsky teach all the limitations of claim 1 above.
Ramachandran further teaches the project platform is usable to perform at least one of: 
a development operation for the project (paragraph [0036] teaches the system is used for control management tools in software development), 
a maintenance operation for the project (paragraph [0036] teaches the system is used for control management tools in software maintenance), 
or a management operation for the project (paragraph [0036] teaches the system is used for control management tools in software development).  

Regarding claim 6, the combination of Ramachandran, Viswanath, and Olshanetsky teach all the limitations of claim 1 above.
Ramachandran further teaches the one or more processors, when processing the project data, are to: perform the first benchmarking (paragraph [0031] teaches the benchmarking system can evaluate the performance of automatic services); 
and perform the second benchmarking (paragraph [0031] teaches the benchmarking system can evaluate the performance of manual services).  

Regarding claim 7, the combination of Ramachandran, Viswanath, and Olshanetsky teach all the limitations of claim 1 above.
Ramachandran further teaches at least one of the first benchmarking or the second benchmarking includes determining the first resource utilization of the second resource utilization using measurement data of the project data (paragraph [0035] teaches the benchmarking application derives various efficiency metrics, such as maximum achievable rate or production (i.e. measurement data of the project data), wherein paragraph [0031] these metrics are evaluated for both manual and automatic performance).  

Regarding claim 9, Ramachandran teaches a method (Figs. 3-4), comprising: 
monitoring, by a computing resource… and using a data acquisition agent or a user interface monitoring agent installed on another system (paragraphs [0140-0141] teach a server can query and monitor the computing environment; see also: [0018, 0136, 0141-0145]), utilization of a project platform (paragraph [0018] teaches monitoring automated workflow processes for quality, wherein paragraph [0136] teaches recording all of the CPU units and other measurements of use including memory usage, storage usage, bandwidth, and more in order to determine if these resources are approaching a capacity so as to effect additional network bandwidth, memory usage, and storage to share the workload on the system; see also: [0141-0145]),
the utilization of the project platform including monitoring one or more of: 
a processing resource (paragraph [0136] teaches recording all of the CPU units measurements (i.e. processing resource) and more in order to determine if these resources are approaching a capacity so as to effect additional network bandwidth, memory usage, and storage to share the workload on the system), 
a memory resource (paragraph [0136] teaches recording all of the CPU units and other measurements of use including memory usage in order to determine if these resources are approaching a capacity so as to effect additional memory to share the workload on the system), 
5a monetary resource (paragraph [0136] teaches recording all of the CPU units and other measurements of use including memory usage in order to determine if these resources are approaching a capacity so as to effect additional memory to share the workload on the system, wherein paragraph [0137] 
and labor resource (paragraph [0042] teaches benchmarking the time to perform the task, wherein paragraph [0018] the consideration of automation is determined in order to leverage human labor; see also: [0032]));
 detecting, by the computing resource…a trigger to perform a benchmarking task (paragraph [0042] teaches monitoring the effectiveness of each process until it reaches a pre-defined benchmark (i.e. trigger));
determining, by the computing resource, project data relating to the project platform based on detecting the trigger to perform the benchmarking task (paragraph [0048] teaches monitoring and benchmarking the manual completion of tasks completed by human administrators; see also: [0022]); 
processing, by the computing resource, the project data relating to the project platform to benchmark a project (paragraph [0042] teaches evaluating the accuracy of completion of a process in relation to the pre-defined benchmarks),42PATENT 
the project data being processed to predict a resource utilization for the task (paragraph [0141] teaches the CPU requirement of the given transaction can be estimated based on the available servers),
Docket No. 0095-0410the benchmarking of the project to include information identifying a resource utilization savings of automating a task using the project platform relative to manual completion of the task (paragraph [0060] teaches evaluating the maturity level of the most recent workflow to determine the automation level and error associated with each level of maturity, wherein paragraph [0060] teaches as the rate of errors decreases below the benchmark level, the level of automation is increased and the level of manual processing is decreased), 
the task being a software development task (paragraph [0036] teaches the system is used for control management tools in software development).
Although Ramachandran teaches monitoring, by a computing resource in a cloud computing environment and using a data acquisition agent or a user interface monitoring agent installed on another system, Ramachandran does not explicitly teach in a cloud computing environment. Ramachandran does not explicitly teach  detecting, by the computing resource
From the same or similar field of endeavor, Viswanath teaches in a cloud computing environment (paragraph [0074] teaches the computational load is performed on a cloud server; see also: [0076]);
and the project data being processed using a particular type of algorithm (paragraph [0045] teaches the benchmarking model provides a trained model that can be an algorithm that is configured and trained relative to inputs and features, wherein paragraph [0046] these features include several types of data that the model may be trained on),
the particular type of algorithm being selected based on at least one of: a type of the task (paragraphs [0045-0046] teach the benchmarking model is trained based on a number of features, wherein the features include data representing historical projects, such as in paragraph [0040] teaches a portion of a workflow (i.e. task) can be used as historical data to normalize the benchmarking projects),
a type of the project (paragraphs [0045-0046] teach the benchmarking model is trained based on a number of features, wherein the features include data representing historical projects, such as in i.e. project) can be used as historical data to normalize the benchmarking projects),
and the particular type of algorithm being a configured algorithm (paragraph [0045] teaches the benchmarking model provides a trained model that can be an algorithmic model that is configured and trained),
the configured algorithm being stored for utilization in another benchmarking task (paragraph [0070-0072] teach refining and retraining the benchmarking model based on feedback and input data, wherein paragraphs [0045-0046] teach the benchmark model is a trained model that is generated by the training engine using historical inputs/features),
and cause the device to generate program code to automate the one or more tasks or to complete a software development task (paragraph [0053] teaches the workflow template defines which tasks are performed and how to complete each task, wherein paragraph [0076] the functionality is performed by software executed by a computer (i.e. device)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ramachandran to incorporate the teachings of Viswanath to include in a cloud computing environment; and the project data being processed using a particular type of algorithm, the particular type of algorithm being selected based on at least one of: a type of the task, a type of the project, or a type of completion method, and the particular type of algorithm being a configured algorithm, the configured algorithm being stored for utilization in another benchmarking task, and cause the device to generate program code to automate the task or to complete a software development task. One would be motivated to do so in order to improve project management and collaboration by tracking metrics and statistics regarding the project (Viswanath, [0003]). By incorporating the teachings of Viswanath into the invention of Ramachandran, one would improve resource planning by evaluating the initial metrics of timing and resources to the final performance of the team in order to determine whether to select a team to perform a specific project (Viswanath, [0020]).
 detecting, by the computing resource
From the same or similar field of endeavor, Olshanetsky teaches detecting, by the computing resource and based on monitoring of the one or more of the processing resource (paragraph [0098] teaches detecting a startup’s software in the test environment, wherein paragraph [0102] teaches defining specific measureable kpi’s including % of CPU power used by the startup software program in the test environment), the memory resource (paragraph [0098] teaches detecting a startup’s software in the test environment, wherein paragraph [0102] teaches defining specific measureable kpi’s including % of memory used by the startup software program in the test environment), a trigger to perform a benchmarking task; 
automatically switch, based on the recommendation, to an artificial intelligence resource from a first artificial intelligence resource to a second artificial intelligence resource (paragraph [0047] teaches a neural network model has been generated for a given start-up pilot, wherein the model can be regenerated by being repackaged and redeployed; Examiner’s Note: The Examiner is interpreting the second artificial intelligence resource as being the regenerated neural network model.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ramachandran and Viswanath to incorporate the teachings of Olshanetsky to include detecting, by the computing resource

Regarding claim 10, the combination of Ramachandran, Viswanath, and Olshanetsky teach all the limitations of claim 9 above.
Ramachandran further teaches altering a project plan to cause the task to be automated using the project platform (paragraph [0022] teaches changing the sub processes (i.e. the task) of the workflow template (i.e. project plan) from manual completion to automated completion).  

Regarding claim 12, the combination of Ramachandran, Viswanath, and Olshanetsky teach all the limitations of claim 9 above.
	Ramachandran further teaches calculating a resource utilization for at least one of: the labor resource (paragraph [0042] teaches benchmarking the time to perform the task, wherein paragraph [0018] the consideration of automation is determined in order to leverage human labor; see also: [0032]).  

Regarding claim 13, the combination of Ramachandran, Viswanath, and Olshanetsky teach all the limitations of claim 9 above.
Ramachandran further teaches monitoring completion of the project to obtain the project data relating to the project platform (paragraph [0042] teaches monitoring the effectiveness with which each process is completed for both accuracy and time for completion).  

Regarding claim 14, the combination of Ramachandran, Viswanath, and Olshanetsky teach all the limitations of claim 9 above.
monitoring utilization of the project platform to detect the trigger (paragraph [0042] teaches monitoring the effectiveness with which each process is completed for both accuracy and time for completion, wherein once the pre-defined benchmarks are reached, the level of automation versus manual completion is evaluated for the process).  

Regarding claim 15, the combination of Ramachandran, Viswanath, and Olshanetsky teach all the limitations of claim 9 above.
Ramachandran further teaches the resource utilization savings comprises at least one of: a measured resource utilization savings (paragraph [0042] teaches monitoring process effectiveness based on time for completion and accuracy of process for both automated and manual task process completion).  

Regarding claim 16, the combination of Ramachandran, Viswanath, and Olshanetsky teach all the limitations of claim 9 above.
Ramachandran further teaches providing a recommendation indicating whether the task is to be completed using a manual procedure or an automated procedure based on the resource utilization savings (paragraph [0067] teaches suggestions for improvement queries that can be used to determine whether or not to increase the level of automation; see also: [0042]).  

Regarding claim 23, the combination of Ramachandran, Viswanath, and Olshanetsky teach all the limitations of claim 9 above.
Ramachandran further teaches generating a report regarding resource savings from the automated procedure (paragraph [0063] teaches monitoring the error and incident rates reported by the system management tools during execution of the workflows by the administrators, wherein the template managers select the next highest automation workflow template, wherein paragraphs [0059-0060] teach the error rate for the workflow automation can be determined and displayed on the screen); and wherein generating the report regarding the resource savings from the automated procedure comprises one or more of: automatically providing the report for display on the user interface (paragraph [0063] teaches monitoring the error and incident rates reported by the system management tools during execution of the workflows by the administrators, wherein the template managers select the next highest automation workflow template, wherein paragraphs [0059-0060] teach the error rate for the workflow automation can be determined and displayed on the screen, and wherein paragraphs [0143-0144] teach the usage of the memory, storage, and CPU cycles are recorded and multiplied by unit costs for charge).

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramachandran (US 20090144120 A1) in view of Viswanath et al. (US 20180181898 A1) in view of Champlin-Scharff et al. (US 20150082277 A1).

Regarding claim 17, Ramachandran teaches a non-transitory computer-readable medium storing instructions (paragraph [0113] teaches a computer readable medium with programming instructions), the instructions comprising: 
one or more instructions that, when executed by one or more processors (paragraph [0077] teaches a microprocessor), cause the one or more processors to: 
monitor, using a data acquisition agent or a user interface monitoring agent installed on another system (paragraphs [0140-0141] teach a server can query and monitor the computing environment; see also: [0018, 0136, 0141-0145]), 
utilization of a project platform (paragraph [0018] teaches monitoring automated workflow processes for quality, wherein paragraph [0136] teaches recording all of the CPU units and other measurements of use including memory usage, storage usage, bandwidth, and more in order to determine if these resources are approaching a capacity so as to effect additional network bandwidth, memory usage, and storage to share the workload on the system; see also: [0141-0145]), 
the utilization of the project platform including monitoring one or more of: a computing resource (paragraph [0136] teaches recording all of the CPU units and other measurements of use including memory usage, storage usage, bandwidth, and more in order to determine if these resources are approaching a capacity so as to effect additional network bandwidth, memory usage, and storage to share the workload on the system), 
a processing resource (paragraph [0136] teaches recording all of the CPU units measurements (i.e. processing resource) and more in order to determine if these resources are approaching a capacity so as to effect additional network bandwidth, memory usage, and storage to share the workload on the system), 
or a memory resource (paragraph [0136] teaches recording all of the CPU units and other measurements of use including memory usage in order to determine if these resources are approaching a capacity so as to effect additional memory to share the workload on the system); 
8determine, based on monitoring of the one or more of the computing resource, the processing resource, or the memory resource, project data relating to the project platform to perform the benchmarking task (paragraph [0048] teaches monitoring and benchmarking the manual completion of tasks completed by human administrators, wherein paragraph [0136] teaches recording all of the CPU units and other measurements of use including memory usage, storage usage, bandwidth, and more in order to determine if these resources are approaching a capacity so as to effect additional network bandwidth, memory usage, and storage to share the workload on the system; see also: [0022]),
the project platform being a cloud computing environment implemented project management platform providing a plurality of project management tools (paragraph [0036] teaches a management server (i.e. computing environment) is used for control management tools in software development); 44PATENTDocket No. 0095-0410
 -7-PATENTU.S. Patent Application No. 15/843,607Attorney Docket No. 0095-0410process the project data relating to the project platform to benchmark a project for at least one of the plurality of project management tools (paragraph [0042] teaches evaluating the accuracy of completion of a process in relation to the pre-defined benchmarks, wherein paragraph [0009] the work ,
 -7-PATENT the project data being processed to predict resource utilization for one or more tasks (paragraph [0141] teaches the CPU requirement of the given transaction can be estimated based on the available servers),
generate a recommendation relating to completion of the one or more tasks using the at least one of the plurality of project management tools (paragraph [0067] teaches suggestions for improvement queries that can be used to determine whether or not to increase the level of automation, wherein paragraphs [0116-0120] detail several tools to perform the processes; see also: [0042]). 
However, Ramachandran does not explicitly teach the project platform being a cloud computing environment implemented project management platform providing a plurality of project management tools;  and the project data being processed using a particular type of algorithm, the particular type of algorithm being selected based on at least one of: a type of task of the one or more tasks, a type of the project, or a type of completion method, and the particular type of algorithm being a configured algorithm, the configured algorithm being stored for utilization in another benchmarking task, automatically switch, based on the recommendation, an artificial intelligence resource from a first artificial intelligence resource to a second artificial intelligence resource; and cause program code to be generated to automate the one or more tasks or to complete a software development task.
From the same or similar field of endeavor, Viswanath teaches the project platform being a cloud computing environment implemented project management platform providing a plurality of project management tools (paragraph [0077] teaches the system may be a cloud service containing the training engine, benchmarking module, collaboration tool, input data tool, and output model (i.e. plurality of project management tools));  -7-PATENT 
 and the project data being processed using a particular type of algorithm (paragraph [0045] teaches the benchmarking model provides a trained model that can be an algorithm that is configured and trained relative to inputs and features, wherein paragraph [0046] these features include several types of data that the model may be trained on), 
the particular type of algorithm being selected based on at least one of: 
a type of task of the one or more tasks (paragraphs [0045-0046] teach the benchmarking model is trained based on a number of features, wherein the features include data representing historical projects, such as in paragraph [0040] teaches a portion of a workflow (i.e. task) can be used as historical data to normalize the benchmarking projects),
a type of the project (paragraphs [0045-0046] teach the benchmarking model is trained based on a number of features, wherein the features include data representing historical projects, such as in paragraph [0040] teaches a workflow (i.e. project) can be used as historical data to normalize the benchmarking projects),
and the particular type of algorithm being a configured algorithm (paragraph [0045] teaches the benchmarking model provides a trained model that can be an algorithmic model that is configured and trained),
the configured algorithm being stored for utilization in another benchmarking task (paragraph [0070-0072] teach refining and retraining the benchmarking model based on feedback and input data, wherein paragraphs [0045-0046] teach the benchmark model is a trained model that is generated by the training engine using historical inputs/features);
and cause the device to generate program code to automate the task or to complete a software development task (paragraph [0053] teaches the workflow template defines which tasks are performed and how to complete each task, wherein paragraph [0076] the functionality is performed by software executed by a computer (i.e. device)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ramachandran to incorporate the teachings of Viswanath to include the 
However, the combination of Ramachandran and Viswanath does not explicitly teach automatically switch, based on the recommendation, to an artificial intelligence resource from a first artificial intelligence resource to a second artificial intelligence resource.
From the same or similar field of endeavor, Champlin-Scharff teaches automatically switch, based on the recommendation, to an artificial intelligence resource from a first artificial intelligence resource to a second artificial intelligence resource (paragraph [0012] teaches implementing a number of software tests and test plans, wherein paragraph [0092] teaches the software development tools are one or more artificial intelligence learning models that are utilized in the one or more test strategies and test plans such that they are performed without any human intervention; see also: [0032]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ramachandran and Viswanath to incorporate the teachings of Champlin-Scharff to include automatically switch, based on the recommendation, to an artificial intelligence resource from a first artificial intelligence resource to a second artificial intelligence resource. One would have been motivated to do so in order to improved software problems by incorporating a tool that “pre-detects” potential coding issues using NLP (Champlin-Scharff, [0019]). By 

Regarding claim 18, the combination of Ramachandran, Viswanath, and Champlin-Scharff teach all the limitations of claim 17 above.
Ramachandran further teaches the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: provide information identifying the recommendation (paragraph [0067] teaches suggestions for improvement queries that can be used to determine whether or not to increase the level of automation, wherein paragraph [0060] teaches as the rate of errors decreases below the benchmark level, the level of automation is increased and the level of manual processing is decreased).  

Regarding claim 19, the combination of Ramachandran, Viswanath, and Champlin-Scharff teach all the limitations of claim 17 above.
Ramachandran further teaches the one or more instructions, when executed by the one or more processors further cause the one or more processors to: cause the at least one of the plurality of project management tools to be used to complete the one or more tasks (paragraph [0060] teaches increasing the level of automation is increased and the level of manual processing is decreased, wherein the automation is used in paragraph [0036] for control management tools in software development).  

Regarding claim 20, the combination of Ramachandran, Viswanath, and Champlin-Scharff teach all the limitations of claim 17 above.
Ramachandran further teaches the one or more instructions, when executed by the one or more processors further cause the one or more processors to: 45PATENTDocket No. 0095-0410provide information identifying a resource utilization savings relating to causing the at least one of the plurality of project management tools to be used to complete the one or more tasks (paragraph [0067] teaches suggestions .

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ramachandran (US 20090144120 A1) in view of Viswanath et al. (US 20180181898 A1) in view of Olshanetsky et al. (US 20180053134 A1) and further in view of Gupta et al. (US 9032373 B1).

Regarding claim 21, the combination of Ramachandran, Viswanath, and Olshanetsky teach all the limitations of claim 1 above.
	However, Ramachandran does not explicitly teach where the one or more processors are configured to: 10provide an alert, or generate a calendar event.  
From the same or similar field of endeavor, Gupta teaches where the one or more processors are further to: provide an alert (Col 11 lines 8-26 teach alerting the development teams with result details and sharing the required data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ramachandran, Viswanath, and Olshanetsky to incorporate the teachings of Gupta to include where the one or more processors are further to: provide an alert, or generate a calendar event. One would have been motivated to do so in order to produce a testing that cycle that would remove inefficiencies, shorten time-to-market, and increase quality of the testing (Gupta, Col 10 lines 40-50). 

Regarding claim 22, the combination of Ramachandran, Viswanath, and Olshanetsky teach all the limitations of claim 9 above.
 further comprising: at least one of: providing an alert, or generating a calendar event.  
From the same or similar field of endeavor, Gupta teaches further comprising: at least one of: providing an alert (Col 11 lines 8-26 teach alerting the development teams with result details and sharing the required data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ramachandran, Viswanath, and Olshanetsky to incorporate the teachings of Gupta to include further comprising: at least one of: providing an alert, or generating a calendar event. One would have been motivated to do so in order to produce a testing that cycle that would remove inefficiencies, shorten time-to-market, and increase quality of the testing (Gupta, Col 10 lines 40-50). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kleinhout et al. (US 20150095847 A1) discloses in at least paragraphs [0082, 0164, 0183] a notification that a certain resource usage threshold has been surpassed
Rajagopalan et al. (US 20180039570 A1) discloses in at least paragraphs [0003, 0051, 0108-0109] employing artificial intelligence to analyze previous or current logs, wherein the system can test parent application program interfaces of the application
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145.  The examiner can normally be reached on M-Th 8:00 am- 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.G.B./Examiner, Art Unit 3683                                                                                                                                                                                                        




/JOHNNA R LOFTIS/Primary Examiner, Art Unit 3683